J-A02032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    T.G. AND C.G.                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    M.W.                                       :
                                               :
                       Appellant               :   No. 769 WDA 2021
                                               :

                  Appeal from the Order Entered June 23, 2021
     In the Court of Common Pleas of Greene County Civil Division at No(s):
                                 AD-107-2020


BEFORE: OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: JANUARY 31, 2022

        This case concerns a dispute over the custody of the minor child, J.W.

(Child), between M.W. (Father) and T.G. and C.G. (Maternal Grandparents)

after the unfortunate passing of T.G. (Mother) of brain cancer.         Father

challenges the final custody order entered by the Court of Common Pleas of

Greene County (trial court) finding that Maternal Grandparents had standing

to bring the action due to Mother’s death and, alternatively, the trial court’s

finding that they stood in loco parentis to the Child and it was in the best

interest of Child to grant them partial physical custody. We affirm.

        We take the following background facts and procedural history from our

independent review of the record and the trial court’s April 29, 2021 opinion.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02032-22


                                               I.

       Child was born in November 2013. Mother and Father were married

from 2012 until 2016. Until the parents separated in 2016, parents, Child and

Child’s half-sister, L.G.1 (collectively, Children), resided together. After the

parents separated, Child and L.G. resided with Mother in Greene County, first

in a farmhouse owned by Maternal Grandparents and then in a home Mother

purchased in Waynesburg Borough in 2017. On December 11, 2019, Mother

died from brain cancer, and Maternal Grandparents moved the Children into

their Greene County home.          After Mother’s funeral, Father moved Child to

Father’s childhood home in West Virginia.

       On February 14, 2020, Maternal Grandparents filed a custody action

seeking primary and/or partial physical custody and shared legal custody of

Child, as well as a finding that they stood in loco parentis to Child.2 The parties

attended two conciliation conferences and on April 6, 2020, the trial court

entered an interim custody order granting Father primary physical and sole

legal custody and gave Maternal Grandparents partial physical custody every

other weekend. On June 15, 2020, Father filed a petition for special relief in



____________________________________________


1L.G. is not Father’s biological child. After Mother’s passing, L.G. moved with
her father to Indiana. Maternal Grandparents also filed the Allegheny County
case seeking custody of L.G. that was later transferred to Indiana.

2 Maternal Grandparents filed a separate complaint in Allegheny County
seeking custody of L.G. (Allegheny County action).


                                           -2-
J-A02032-22


which he requested a modified interim custody order and discovery in the form

of a transcript from an in camera conference in the Allegheny County case

concerning Child’s half-sister, L.G., that he argued was relevant to credibility

and the Maternal Grandparents’ relationship with the Children. The trial court

denied the motion on June 23, 2020.3

       In the custody hearings, the court heard testimony from Maternal

Grandparents, Father, Rhonda Kinser (Mother’s friend and neighbor), Sara

Gardone (Mother’s Aunt), P.C. (Child’s piano teacher) and Charles Waychoff

(father of Child’s half-sister, L.G.). The parties stipulated to the submission

of written reports. Child, then approximately seven-years-old, did not testify

due to his young age. The following pertinent evidence was adduced at the

hearing.

       Following the parents’ separation in 2016, Father worked in the tri-state

area surrounding Morgantown, West Virginia, in the gas industry. There was

no custody order in place.         Until May 2018, when he was transferred to

Oklahoma, he would visit Child every four to five weeks for a few days to a

week as arranged by him and Mother. After he was transferred, he would visit

Child every three months.




____________________________________________


3 On September 21, 2020, Father filed a second petition for special relief
seeking to modify the interim order that was not argued prior to the custody
hearings.


                                           -3-
J-A02032-22


     Mother had been a survivor of Hodgkin’s Lymphoma. In 2016, Mother

was diagnosed with breast cancer and in July 2018, she was diagnosed with

brain cancer.     Maternal Grandmother testified that Mother’s condition

worsened by late August 2018 and, with Father’s full knowledge and consent,

Maternal Grandparents “essentially resided” at Mother’s home, sleeping there

on alternating nights, to help care for the Children.   (Trial Court Opinion,

4/29/21, at 7).   Maternal Grandmother stated that Mother was physically

limited and unable to continuously perform parenting functions.     Maternal

Grandparents assumed the childcare duties, including transporting the

Children to lessons and other activities, church, school and doctors’

appointments, attending school conferences, making decisions related to

activities and their mental and emotional health, and monitoring homework.

Multiple witnesses testified that Maternal Grandparents stayed at Mother’s

home and played a critical role in caring for Child and that he had a strong

bond with them. (See N.T. Hearing, 11/03/20, at 41-45, 48, 57-58, 104,

177, 259-60; 282, 284-85); (N.T. Hearing, 12/17/20, at 14-16).

     Immediately following Mother’s passing, Maternal Grandparents moved

the Children to their Franklin Township home. Maternal Grandmother testified

that Child told them that he wanted to remain with Maternal Grandparents

and go to school in Greene County. After attending Mother’s funeral, Father

removed Child from Maternal Grandparents’ care and took Child with him to

his childhood home in West Virginia and immediately gave notice to his


                                   -4-
J-A02032-22


employer. Child has lived with Father and attended school in West Virginia

since that time. It is approximately three hours between Father’s home and

Maternal Grandparents’ residence.

      Maternal Grandparents testified that they had to file the custody

complaint because Father grew increasingly hostile after taking Child to West

Virginia, threatening to withhold Child from Maternal Grandparents unless

they withdrew the custody action and was trying to erase all memories of

Mother and her family, shouting at them in front of Child, denying them

telephone contact and telling Child that they were trying to have the

government take him away. As of the December 17, 2020 hearing, Maternal

Grandparents had no calls with Child since May 2020. Father told them he

had to sell Child’s iPad that they had been using to talk with Child to pay for

clothes, a fact the court found incredible.

      In the spring of 2019, Mother underwent experimental treatment that

temporarily improved her health and increased her energy, thus relieving

Maternal Grandparents from having to perform the parental duties for the

Children. Mother’s neighbor testified that Mother had a little increased vitality

in the spring of 2019 and was not certain if Maternal Grandparents were

sleeping at the house during the four to six-week period.              Maternal

Grandfather testified that for approximately three months, Mother could

attend to some of Children’s needs.     Waychoff testified that he noticed an

improvement in Mother due to the experimental treatment, and that she


                                      -5-
J-A02032-22


competently represented herself in two separate court proceedings involving

L.G.

       Mother had a “bucket list” of places she wished to visit, and between

April and August 2019, she traveled to Boston, Florida and New Orleans.

Maternal Grandmother accompanied her on the Boston and Florida trips and

her aunt accompanied her to New Orleans. From August 2019 until her death

on December 11, 2019, Mother was extremely fatigued and often slept.

       The parties stipulated to the submission of expert testimony by the way

of a report by Maternal Grandparent’s witness Andrea Buchanan, a school

counselor for the Central Greene School District, who observed Child in the

classroom.    Her report stated that in her professional opinion, she would

strongly advise that Child spend time with Maternal Grandparents and be in

Greene County, as it was his early childhood home since otherwise, he would

have to abruptly adapt to new routines with a new family. She stated it was

her professional opinion that Maternal Grandparents “are the foundation for

[Child]’s well-being” since he has been with them since birth, and that he has

suffered an intense trauma due to Mother’s passing and his removal from his

Greene County home and the life he knew there.

       Contrary to Maternal Grandmother’s testimony, Father testified that

Maternal Grandparents did not inform him that they were staying with Mother

and Child in the Waynesburg home and did not tell him about the extent of

Mother’s poor condition. Waychoff testified similarly and stated that in the


                                     -6-
J-A02032-22


approximate six times he was at the home to exchange custody of L.G., he

saw neither Maternal Grandparents nor evidence that they lived there.

According to Waychoff, in response to his concerns about Mother’s ability to

care for L.G., Maternal Grandmother told him that Mother was fine and that

they were just filling in when needed. Father testified that during this time,

Child visited with his paternal family approximately once a month, and in 2018

and 2019, he went on vacations with L.G. and his paternal grandparents.

      Father   admitted that he     became    uncooperative    when Maternal

Grandparents filed for full custody, but testified that he is not trying to take

Child away from them or deny them a connection to Child and agrees that

Child should spend time with them. Prior to Maternal Grandparents filing the

custody complaint, he brought Child to Waynesburg to visit with them over

the 2019 Christmas holidays and two to three times in early 2020. Father

also testified that he continues to cultivate memories of Mother, bringing Child

to Mother’s grave on the anniversary of her death and putting items related

to her in Child’s bedroom.    He stated that Maternal Grandparents can be

intrusive in their attempts to maintain contact, and that Child has started

asking why he was visiting with Maternal Grandparents so often and was

getting angry when he would have to call them every other day.

      Father’s expert witness, Stephanie Todd, PLC, testified by way of expert

report that Child began attended counseling sessions with her at Life

Strategies Counseling Services in May 2020. Progress notes submitted with


                                     -7-
J-A02032-22


the report reflect that Child told her he does not like to spend so much time

visiting or speaking with Maternal Grandparents because he is angry and

afraid they will take him away from Father and that he enjoys living at Father’s

home. He has connected with his paternal family and enjoys spending time

with his sister, whom he had seen with both his Father and while at Maternal

Grandparents’ home. Father reported that Child had exhibited a change in

behavior in that he did not want to let Father out of his sight or play outside

alone. At the time of her October 13, 2020 report, Ms. Todd identified Child

as bright and engaging, stating that he fully participated in his therapy

sessions, appeared to be progressing through his grief well and had adjusted

to moving and attending a new school.

      Based on the testimony and documentary evidence, the court found that

Maternal Grandparents had standing to pursue the action pursuant to 23

Pa.C.S. § 5325 due to Mother’s death and, alternatively, based on acting in

loco parentis between October 2018 until Mother’s passing in December 2019.

After a thorough analysis of the custody factors, it found that it was in the

best interest of Child to grant Father sole legal and primary physical custody

and gave Maternal Grandparents partial physical custody alternating holidays,

one weekend per month during the school year, and approximately two

months in the summer. (See Trial Court Opinion, 4/29/21, at 30); (Custody

Order, 6/23/21, at 2-3, 5-7). Father timely appealed.




                                     -8-
J-A02032-22


       Father argues that the trial court erred in finding that Maternal

Grandparents proved that they had in loco parentis status under 23 Pa.C.S.

§ 5324(2).     He also contends that the trial court erred by not properly

considering custody factors pursuant to 23 Pa.C.S. § 5328, in failing to

consider the effect of the visitation schedule on the parent-child relationship,

and in denying his petition for special relief seeking a modified interim custody

order and discovery.

                                               II.

                                               A.

       Father argues that the evidence was insufficient for the court to find that

Maternal Grandparents stood in loco parentis to Child pursuant to 23 Pa.C.S.

§ 5424(2), which is an issue of standing. (See Father’s Brief, at 10-16). He

posits that this finding was critical to the court’s consideration of the

substantive issue regarding the best interest of Child. (See id. at 11).4

       “Generally, the Child Custody Act does not permit third parties to seek

custody of a child contrary to the wishes of that child’s parents.” K.W. v.

S.L., 157 A.3d 498, 504 (Pa. 2017). As is relevant to this case, pursuant to

Section 5325, a grandparent has standing to move for custody where he or

she is the parent of a child’s deceased parent or where the child has lived with


____________________________________________


4 We review the trial court’s determination of standing de novo, and our scope
of review is plenary. M.J.S. v. B.B., 172 A.3d 651, 655 (Pa. Super. 2017)
(citation omitted).


                                           -9-
J-A02032-22


them for 12 months. See 23 Pa.C.S. § 5325(1), (3). Section 5324 provides,

in pertinent part, that either a person who stands in loco parentis or a

grandparent who is not in loco parentis to a child but assumes responsibility

for him and he lives with the grandparent for 12 months, may move for

custody.    See 23 Pa.C.S. § 5324(2)-(3)(C).       Hence, the issue of in loco

parentis status goes to the threshold question of whether a party has standing

to pursue an action. See B.B., supra at 655-56 (Pa. Super. 2017).

       In this case, it is undisputed that Maternal Grandparents had standing

to bring this action pursuant to Section 5325(1). (See Father’s Brief, at 10);

(see also Trial Ct. Op., at 2-3); 23 Pa.C.S. § 5325(1). Father observes that

once standing to bring the action is established, the inquiry turns to the

substantive question of whether the evidence was legally sufficient to support

the substantive claim, but that the court’s alternative finding that Maternal

Grandparents stood in loco parentis to Child was “relevant and critical” to its

decision. (See Father’s Brief, at 10-11); see also R.M. v. J.S., 20 A.3d 496,

513 (Pa. Super. 2011) (finding that maternal grandmother had standing to

pursue custody but had to establish substantive claims).5




____________________________________________


5 We are cognizant that J.S. stood in a different procedural posture from this
case and found that grandmother had standing pursuant to the now repealed
Grandparents Custody and Visitation Act, 23 Pa.C.S. § 5301-5315. However,
this does not affect the principal for which we cite it that once a party
establishes standing, inquiry turns to the substantive merits of the action.


                                          - 10 -
J-A02032-22


      Although the court stated that the in loco parentis finding was relevant

and critical to its determination of the best interest of Child, a full review of

its opinion reveals that it decided the in loco parentis issue only in its standing

determination prior to making a decision on custody, and it was the evidence

underlying that finding, not its legal conclusion, that the court applied to

determine the custody arrangement that was in Child’s best interest. (See

Trial Ct. Op., at 8) (noting that evidence offered to establish in loco parentis

was relevant and critical to determination of Child’s best interest); (but see

id. at 10) (stating that finding that Maternal Grandparents acted in loco

parentis “establishes they played a critical role” in caring for Child and is

“relevant and critical to the [c]ourt’s determination related to the custody

arrangement that is in the best interest of [Child].”).

      Indeed, the court observed that a finding of in loco parentis standing

does not affect a natural parent’s “prima facie right to custody which will be

forfeited only if convincing reasons appear that the child’s best interest will be

served by an award to the third party[]” because “[s]tanding established by

virtue of in loco parentis status does not elevate a third party to parity with a

natural parent in determining the merits of the custody dispute.” (Trial Ct.

Op., at 3-4) (citing Jacob v. Shultz-Jacob, 923 A.2d 473, 488 (Pa. Super.

2007)).

      Therefore, it appears to us that the court’s alternative legal finding of in

loco parentis standing did not affect its best interest analysis. Hence, because


                                      - 11 -
J-A02032-22


Maternal Grandparents indisputably had standing pursuant to 23 Pa.C.S.

§ 5325(1), we find no error in the court’s finding that Maternal Grandparents

had standing and decline to address the alternate in loco parentis theory.

Accordingly, we will turn to Father’s second issue: whether the court’s award

of partial physical custody to Maternal Grandparents was in Child’s best

interest.

                                                 B.

        Next, Father posits that the court failed to properly consider certain

custody factors of 23 Pa.C.S. § 5328(a), and that the custody award was

unreasonable       where       it   “unfairly    interferes   with   Father’s   parent/child

relationship” and fails to serve the best interest of Child pursuant to 23 Pa.C.S.

§ 5328(c).6 (Id. at 2); (see id. at 2-3, 16-41).



____________________________________________


6   It is well-settled that:

              Our standard of review over a custody order is for a gross
        abuse of discretion. If a trial court, in reaching its conclusion,
        overrides or misapplies the law or exercises judgment which is
        manifestly unreasonable, or reaches a conclusion that is the result
        of partiality, prejudice, bias or ill will as shown by the evidence of
        record, then discretion is abused. Our scope of review over
        custody disputes is broad; this Court is not bound by the
        deductions and inferences the trial court derives from its findings
        of fact, nor must we accept the trial court’s findings of fact when
        these findings are not supported by competent evidence of record.
        Our paramount concern in child custody matters is the best
        interests of the children.

Yates v. Yates, 963 A.2d 535, 538–39 (Pa. Super. 2008) (citation omitted).


                                                - 12 -
J-A02032-22


        Section 5327 of the Custody Act expressly directs that in an action

between a parent and a third party, the presumption is that custody will be

awarded to the parent unless rebutted by clear and convincing evidence. See

23 Pa.C.S. § 5327(b).

        In entering an order of custody, the court is required to determine the

best interest of the child based on a thorough analysis of the custody factors

enumerated in Section 5328(a).7 See J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.

Super. 2011).

____________________________________________


7   The 16 custody factors include:

        (1) Which party is more likely to encourage and permit frequent
        and continuing contact between the child and another party.

        (2) The present and past abuse committed by a party or member
        of the party’s household, whether there is a continued risk of harm
        to the child or an abused party and which party can better provide
        adequate physical safeguards and supervision of the child.

        (2.1) The information set forth in section 5329.1(a) (relating to
        consideration of child abuse and involvement with protective
        services).

        (3) The parental duties performed by each party on behalf of the
        child.
        (4) The need for stability and continuity in the child’s education,
        family life and community life.

        (5) The availability of extended family.

        (6) The child’s sibling relationships.

        (7) The well-reasoned preference of the child, based on the child’s
        maturity and judgment.
(Footnote Continued Next Page)


                                          - 13 -
J-A02032-22


       Specifically, as to grandparents, Section 5328(c) directs:

       (1) In ordering partial physical custody or supervised physical
       custody to a party who has standing under section 5325(1) … the
       court shall consider the following:

             (i) the amount of personal contact between the child and
       the party prior to the filing of the action;


____________________________________________




       (8) The attempts of a parent to turn the child against the other
       parent, except in cases of domestic violence where reasonable
       safety measures are necessary to protect the child from harm.

       (9) Which party is more likely to maintain a loving, stable,
       consistent and nurturing relationship with the child adequate for
       the child’s emotional needs.

       (10) Which party is more likely to attend to the daily physical,
       emotional, developmental, educational and special needs of the
       child.

       (11) The proximity of the residences of the parties.

       (12) Each party’s availability to care for the child or ability to make
       appropriate child-care arrangements.

       (13) The level of conflict between the parties and the willingness
       and ability of the parties to cooperate with one another. A party’s
       effort to protect a child from abuse by another party is not
       evidence of unwillingness or inability to cooperate with that party.

       (14) The history of drug or alcohol abuse of a party or member of
       a party’s household.

       (15) The mental and physical condition of a party or member of a
       party’s household.

       (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).


                                          - 14 -
J-A02032-22


              (ii) whether the award interferes with any parent-child
       relationship; and

              (iii) whether the award is in the best interest of the child.

23 Pa.C.S. § 5328(c)(1).8

       This Court has noted that, “[w]hile there is no required level of detail

the trial court must set forth in support of its assessment, the explanation

must address all relevant factors.” C.B. v. J.B., 65 A.3d 946, 955 (Pa. Super.

2013) (emphasis added).

       Here, the Father posits that the court failed to consider the impact on

the parent/child relationship pursuant to Section 5328(c). (See Father’s Brief,

at 16). He is also particularly concerned with factors 1, 5, 6, 8 and 9 of section

(a) because the custody order “does not promote the need for stability and

continuity in [] [C]hild’s education, family life and community life” and that

the court failed to “adequately analyz[e]” the conflict between the parties and

how it would affect their ability to cooperate and encourage “frequent and

continuing contact with the other party” pursuant to 23 Pa.C.S. § 5328(a)(1),

(4) and (13). (Father’s Brief, at 33, 35).

       The record reveals that the trial court exhaustively considered each of

the 16 custody factors listed in Section 5328(a). (See Trial Ct. Op., at 19-


____________________________________________


8 Father references subsection (c)(2), which relates to a grandparent who has
standing due to being in loco parentis with a child. As it is undisputed that
Maternal Grandparents have standing because of Mother’s death, we will refer
to subsection (1), although both have nearly identical pertinent language.


                                          - 15 -
J-A02032-22


29). It did not expressly address the custody factors under Section 5328(c),

and instead stated that in determining the custody issue, it:

      considered all relevant custody factors and [has] made [its]
      decision based on the best interest of [Child], and in consideration
      of the law as it relates to a custody dispute between a natural
      parent and a third party (grandparents resulting because of the
      death of the natural mother). It should be noted we have also
      considered the relationship that [Child] established with [Maternal
      Grandparents].

(Id. at 14-15).

      While we agree with Father that the court did not expressly discuss what

the effect of the partial custody arrangement would be on Child’s relationship

with Father, such a finding would have been purely speculative, as the

arrangement had not yet occurred, so there was no evidence about it and the

trial court was unable to make any finding as to this. Father points to no

testimony, expert or otherwise, on what the effect of increased visitation with

Maternal    Grandparents    would   be    on   the   parent/child   relationship.

Accordingly, had the court mentioned this factor, all it would have been able

to state is that it could make no finding on it. Hence, we conclude that it could

not have affected its custody decision and any error in this regard was

harmless.

      As to Father’s remaining claims, we remind him that, “with regard to

issues of credibility and weight of the evidence, we must defer to the presiding

trial judge who viewed and assessed the witnesses first-hand.”        D.R.L. v.

K.L.C., 216 A.3d 276, 279 (Pa. Super. 2019) (citation omitted). While Father


                                     - 16 -
J-A02032-22


encourages us to focus on only certain custody factors, the decision of what

is in the best interest of Child requires a balancing and weighing of all relevant

factors. See 23 Pa.C.S. § 5328(a).

        We note first that although Father argues extensively that he has a

fundamental right to custody of Child as his natural parent, (see Father’s

Brief, at 16-19), the court did not question this right.      In fact, as stated

previously, the court was fully cognizant of the heavy burden a third-party

grandparent bears vis a vis the prima facie rights of a natural parent to make

decisions for his child and took this into consideration. (See Trial Ct. Op., at

3-4).

        Further, Father’s specific claims are not persuasive.      For example,

contrary to his allegation that the court failed to consider the level of conflict

between the parties and its effect, the court’s opinion is replete with

acknowledgements about the animosity between them but that, based on its

observation of the evidence and testimony, both Father and Maternal

Grandparents love Child and it would be in his best interest to have continued

relationship with all parties. For example, the court stated that:

              In weighing the testimony of various witnesses, and as the
        court is saddled with the determination of the facts, we are
        eminently convinced that there is a high level of conflict between
        [Maternal Grandparents] and [Father]. It is also equally clear that
        each party has great love and affection for [] [C]hild … , yet each
        party is flawed to the extent that they often cannot agree or
        communicate as to what is best for [him]. … [T]he court does have
        concerns as to how [Child] is handling the issues related to []
        [M]other’s death, and the sudden move from his home and


                                      - 17 -
J-A02032-22


      important family members. The conflict that arises between the
      parties is also of concern to the court.

(Id. at 18-19); (see also id. at 28) (“The court factually determines, again,

that the parties have a certain level of conflict[.] … Although, there is without

question conflict between the parties[.]…”); (see id. at 30) (“conflict between

the parties will likely continue.       However, on balance, [the custody

arrangement is appropriate].”).

      Additionally, the court expressly considered which party is likely to

encourage frequent contact with the other party and the need for stability and

continuity. (See id. at 19-22). It found that Maternal Grandparents were

willing to encourage and permit frequent and continuing contact and that

Father was less cooperative since the filing of this litigation. (See id. at 19-

20). The court was concerned about Father’s reluctance to continue to have

a relationship with Maternal Grandparents. As detailed in Section I above, the

record supports these findings. For example, Maternal Grandmother testified

that they filed the custody complaint because Father was becoming

increasingly hostile after taking Child to West Virginia, denying them

telephone contact him.       As of the December 17th hearing, Maternal

Grandparents had not had any telephone contact with Child since May 2020,

ostensibly because Father had to take away Child’s iPad to pay for clothing, a

claim the trial court found incredible. (See N.T. Hearing, 11/03/20, at 226,

228, 240-41); (N.T. Hearing, 12/17/20, at 139, 142); (Trial Ct. Op., at 26).

Although Father testified that he does not intend to restrict Maternal

                                     - 18 -
J-A02032-22


Grandparents’ contact with Child, he admitted that he had become

uncooperative since the commencement of this action, but that he had

brought Child to see Maternal Grandparents over the Christmas holiday and

in early 2020. (See N.T. Hearing, 11/03/20, at 185, 194); (N.T. Hearing,

12/17/20, at 64-65, 147-48, 166, 189-90).

      Furthermore, Father ignores the fact that for the three years prior to

Mother’s death, he lived and worked out of state in Kentucky and “[i]t is

without question that [he] was not involved in the daily life of [Child].” (Trial

Ct. Op., at 17).      Mother was Child’s primary provider and Maternal

Grandparents assumed these responsibilities when Mother became unable to

perform them over a year prior to her passing in December 2019. (See id.

at 17). Upon Mother’s passing, Father removed Child from the home, family,

friends and community he knew and moved him to West Virginia. Although

Father posits this is inaccurate because the record reflects Child visited and

vacationed with paternal family, this does not render the court’s finding that

Father removed Child from the only home and community in which he had

resided for the first nearly seven years of his life to be an abuse of discretion.

While we acknowledge that the court did not afford much weight to the report

of Father’s expert, it briefly mentioned the report and that it did not give

“significant weight” to Child’s living preference because of his age. (See Trial

Ct. Op., at 24). In fact, it appears that the court did not give a lot of weight

to the reports offered by either party, as the decision does not mention the


                                     - 19 -
J-A02032-22


one produced by Maternal Grandparents at all.          Again, it was within the

province of the court to assess the weight to be afforded to any testimony and

evidence presented, and we cannot conclude that the trial court abused its

discretion on the issue of which party is likely to encourage frequent contact

with the other party and the need for stability and continuity.9

       Based on the foregoing, under the circumstances in this case, we will

not interfere with the court’s discretion in granting Maternal Grandparents

partial physical custody where it engaged in a thorough analysis of the

relevant custody factors, its findings of fact are supported by the evidence and

the record does not reflect that it acted with partiality, bias or ill will.10 See

____________________________________________


9 In addition to the factors raised by Father, this Court has reviewed the trial
court’s thorough opinion and we conclude that its findings are supported by
the record. It found there was no evidence of abuse; that Mother and Maternal
Grandparents performed the parental duties on behalf of Child prior to
Mother’s passing; that both homes offered the availability of extended family;
that Child’s relationship with his half-sister L.G. is good and that, although its
ability to enter a decision about L.G. was limited since she lives in Indiana, it
could continue to be maintained at both homes; that, “on balance,” both
parties caused emotional distress to Child, but love him and that this could be
remedied; that the distance between the parties was not an issue for custody
arrangements; that all parties could care for Child; and there was no
testimony of drug or alcohol abuse or to indicate that any party has mental or
physical conditions that are of concern. (See Trial Ct. Op., at 20-29).

10Neither are we persuaded by Father’s reliance on Johnson v. Diesinger,
589 A.2d 1160 (Pa. Super. 2011). In Diesinger, this Court vacated the trial
court’s grant of partial physical custody to maternal grandmother. However,
the facts of the case are distinguishable. In that case, grandmother testified
that she was “very, very close” with her grandchildren, explaining that she
was with mother when they were brought home from the hospital, attended
their christenings and visited the family for birthdays and Christmas. See
(Footnote Continued Next Page)


                                          - 20 -
J-A02032-22


Yates, supra at 588-89. Father’s challenge to the trial court’s weighing of

the custody factors to conclude that the custody award is in the best interest

of Child lacks merit.11

                                               C.

       Father also claims that the trial court erred in denying his petition for

special relief in the form of a request for modification of the interim custody

order and in the form of an order authorizing discovery. (See Father’s Brief,

at 41-42). He states, without reference to any authority, that the court erred

in denying his request for a transcript from an in camera conference in the

L.G. custody case because it could have been used for trial preparation and

cross-examination and challenges the entry of the interim custody order “by

reference [to] arguments and authorities stated earlier in []his [b]rief.”. (Id.

at 43).

       The interim custody order was rendered moot by the entry of the final

custody order in this matter and is not subject to any exceptions to the


____________________________________________


Diesinger, supra at 1160. She also stated that when mother/her daughter
was in the hospital, she moved into her daughter’s home “at various times”
and cared for the children “on several occasions.” Id. Here, however, the
record reflects that Maternal Grandparents moved in with Child and Mother
for approximately 16 months from August 2018 until December 2019 and took
on nearly all parental duties. (See N.T. Hearing, 11/03/20, at 19, 20, 22, 25,
28, 34, 35-38, 40, 44-48, 56, 259-60, 262-63, 273, 284, 290, 305).

11While we are cognizant of Father’s concerns about a potential future effect
on his relationship with Child, we remind him that either party may move for
a modification of the custody order should it be in Child’s best interest. See
23 Pa.C.S. § 5338(a).

                                          - 21 -
J-A02032-22


mootness doctrine; thus, we will not consider its merits. See In re Gross,

382 A.2d 116, 119-20 (Pa. 1978).

      We now turn to the discovery issue, which requires that we review the

trial court’s order for an abuse of discretion. See Commonwealth v. Snell,

811 A.2d 581, 591 (Pa. Super. 2002), appeal denied, 820 A.2d 162 (Pa.

2003). In his petition for special relief, Father requested the transcript from

the in camera conference in the Allegheny County case on the bases that it

was relevant to consideration of Maternal Grandparents’ role prior to Mother’s

passing and the credibility of the witnesses. (See Petition for Special Relief,

6/15/20). In denying the petition, the trial court noted the general rule that

in custody matters, discovery is only permitted by special order of court and

that, based on argument of the parties and review of their memoranda of law,

it was denying Father’s request. (See Trial Court Order, 7/20/20); see also

Pa.R.C.P. 1915.5(c)). We discern no abuse of discretion and Father has not

met his burden to provide pertinent legal citation and discussion thereof to

prove otherwise. See Pa.R.A.P. 2119(a)-(b).

      For all the foregoing reasons, Father’s issues on appeal are denied and

the trial court’s order is affirmed.

      Order affirmed.

      Judge Murray joins the memorandum.

      Judge Olson concurs in the result.




                                       - 22 -
J-A02032-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2022




                          - 23 -